DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification (e.g., in [0054]) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) was submitted on 12/13/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 11 recite the term “about”. The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as "almost or nearly—used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3, 7, 9, 12-13, 15-16, and 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of prior U.S. Patent No. 11,232,976 B2. This is a statutory double patenting rejection.
Claim 1 of the instant application corresponds with claim 1 of the ‘976 patent.
Claim 2 of the instant application corresponds with claim 2 of the ‘976 patent.
Claim 3 of the instant application corresponds with claim 3 of the ‘976 patent.
Claim 7 of the instant application corresponds with claim 4 of the ‘976 patent.
Claim 9 of the instant application corresponds with claim 5 of the ‘976 patent.
Claim 12 of the instant application corresponds with claim 6 of the ‘976 patent.
Claim 13 of the instant application corresponds with claim 7 of the ‘976 patent.
Claim 15 of the instant application corresponds with claim 8 of the ‘976 patent.
Claim 16 of the instant application corresponds with claim 9 of the ‘976 patent.
Claim 20 of the instant application corresponds with claim 10 of the ‘976 patent.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4, 10-11, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, 5 and 7 of U.S. Patent No. 11,232,976 B2. 
Claim 4 of the instant application generally corresponds with claim 3 of the ‘976 patent.  Yet, claim 3 of the ‘976 patent does not disclose the temperature of the warming is between 300°C and 600°C.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a warming temperature of between 300°C and 600°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 10 of the instant application corresponds with claim 5 of the ‘976 patent.
Claim 11 of the instant application generally corresponds with claim 2 of the ‘976 patent.  Yet, claim 2 of the ‘976 patent does not disclose the temperature is at least 800°C.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a temperature of at least 800°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 14 of the instant application corresponds with claim 7 of the ‘976 patent.
Claims 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,232,976 B2 in view of Yin et al. (U.S. 2013/0001691 A1; “Yin”). 
Claims 5-6 of the instant application generally correspond to claim 1 of the ‘976 patent.  Yet, claim 1 of the ‘976 patent does not disclose the wafer is an SOI wafer comprising a base layer comprising silicon, wherein the insulator layer comprises silicon oxide.  However, Yin discloses using an SOI wafer comprising a base layer comprising silicon and an insulator layer comprising silicon oxide ([0046]).  This has the advantage of using commonly used and readily available semiconductor materials.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify claim 1 of the ‘976 patent with the wafer comprising an SOI wafer including a base layer comprising silicon, and an insulator layer including silicon oxide, as taught by Yin, so as to use commonly used and readily available materials.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,232,976 B2 in view of Qin et al. (U.S. 2016/0211324 A1; “Qin”). 
Claim 8 of the instant application generally corresponds to claim 4 of the ‘976 patent.  Yet, claim 4 of the ‘976 patent does not disclose the silicide is a titanium silicide.  However, Qin discloses using a silicide comprising titanium silicide ([0028]).  This has the advantage of forming a conductor with a low contact resistance.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify claim 4 of the ‘976 patent with the silicide comprising titanium silicide, as taught by Yin, to form the conductor with low contact resistance.
Claims 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,232,976 B2 in view of Bedell et al. (U.S. 2014/0367786 A1; “Bedell”). 
Claim 17 of the instant application generally corresponds to claim 9 of the ‘976 patent.  Yet, claim 9 of the ‘976 patent does not disclose the second active region comprises a CMOS electrical device.  However, Bedell discloses a [second] active region comprising a CMOS electrical device (34, Fig. 2B) ([0029]).  This has the advantage of forming an electrical device having low static power consumption which improves device performance.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify claim 9 of the ‘976 patent with the second active region comprising a CMOS electrical device, as taught by Bedell, so as to improve device performance.
Claim 18 of the instant application generally corresponds to claim 9 of the ‘976 patent.  Yet, claim 9 of the ‘976 patent does not disclose forming a contact.  However, Bedell discloses forming a contact (144, Fig. 2B) so as to form electrical connections between first and second portions of a semiconductor layer ([0033]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify claim 9 of the ‘976 patent with forming a contact between the first portion and the second portions of the semiconductor layer, as taught by Bedell, so as to electrically connect the first portion and the second portion.
Claim 19 of the instant application generally corresponds to claim 9 of the ‘976 patent in view of Bedell (see claim 18 rejection above).  Yet, claim 9 of the ‘976 patent and Bedell do not explicitly disclose the contact has nanoscale dimensions.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select nanoscale dimensions for the contact between 1 nm and 1000 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        10/7/2022